05/24/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: PR 21-0004


                                      PR 21-0004




IN RE THE PETITION OF
                                                                   ORDER
THOMAS MOONEY-MYERS




      Thomas Mooney-Myers has petitioned this Court for admission to active status in
the State Bar of Montana after having been on inactive status since April 2021.
      IT IS ORDERED that upon payment of the appropriate fees to the State Bar of
Montana, Petitioner shall be admitted to the active practice oflaw in the state of Montana.
      The Clerk is directed to provide copies of this Order to Petitioner and to the State
Bar of Montana.
      DATED this,         day of May,2021.

                                                For the Court,




                                                                 Chief Justice




                                                                       FILED
                                                                       MAY 2 4 2021
                                                                    Bowen Greenwood
                                                                  Clerk of Suprerne Court
                                                                       tsare of Montana